ORDER **
Petitioner Daniel Martinez appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas corpus petition. In a report and recommendation, a U.S. Magistrate Judge thoroughly analyzed Petitioner’s claims. The district court adopted the Magistrate Judge’s report and recommendation and dismissed the petition.
On appeal, Petitioner does not present any basis upon which the district court’s judgment could be overturned. Accordingly, we affirm for the reasons stated in the Magistrate Judge’s report and recommendation as adopted by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by the Ninth Circuit Rule 36-3.